     CASE 0:19-cv-02882-ADM-DTS Document 73 Filed 03/16/20 Page 1 of 39




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

  SALLY NESS,
                                                Case No. 19-cv-2882 (ADM/DTS)
        Plaintiff,                              Hon. Ann D. Montgomery

         v.

  CITY        OF      BLOOMINGTON;              PLAINTIFF’S   RESPONSE  IN
  MICHAEL O. FREEMAN, in his                    OPPOSITION TO DEFENDANTS
  official capacity as Hennepin County          CITY OF BLOOMINGTON, TROY
  Attorney;        TROY          MEYER,         MEYER, AND MIKE ROEPKE
  individually and in his official capacity     MOTION TO DISMISS
  as a police officer, City of
  Bloomington;      MIKE        ROEPKE,
  individually and in his official capacity
  as a police officer, City of
  Bloomington,

        Defendants.


                                    INTRODUCTION

       This case challenges Defendants’ restrictions on Plaintiff Sally Ness’s fundamental,

First Amendment right to film in a public forum information regarding a public controversy

for the purpose of public dissemination. It is a constitutional challenge to the City of

Bloomington (“City”) and County of Hennepin (“County”) Defendants’ enforcement of

Minnesota Statute § 609.749 (“Harassment Statute”) and the City Defendants’ enforcement

of § 5.21 of the City of Bloomington Code (“City Code”) to restrict Plaintiff’s First

Amendment activity. (Compl. [Doc. No. 1]).

       In their motion, Defendants City, Meyer, and Roepke (“City Defendants”) ask the

Court to dismiss the lawsuit against them, arguing that the individual officers are entitled


                                              -1-
     CASE 0:19-cv-02882-ADM-DTS Document 73 Filed 03/16/20 Page 2 of 39




to qualified immunity, that Plaintiff lacks standing to sue, and that Plaintiff has failed to

state claims that are plausible on their face. (City Mem. [Doc. No. 68]). The City

Defendants are mistaken. The Court should deny their motion.

                               STATEMENT OF FACTS

       Plaintiff Ness resides in the City, which is located in the County. Her home is in

the Smith Park neighborhood. For several years, Plaintiff has been documenting through

videotaping and photographing the public controversy surrounding the Dar al-Farooq

mosque and Success Academy school, which are located in her neighborhood. 1 (Compl.

¶¶ 7, 34, 36, 42-44, 46, 55, 70-71).

       This public controversy began in 2011 when Al Farooq Youth and Family Center

(later called Dar al-Farooq or “DAF”) applied for a land use permit to renew the existing

conditional use on a “quasi-public” site in a residential zone (R-1) located in the Smith

Park neighborhood. (Compl. ¶ 20).

       During the first five years (2011 to 2016), Plaintiff Ness and her neighbors were so

concerned about the disruption to the neighborhood caused by DAF that they presented a

petition to the City in 2016 demanding answers to their concerns. The City dismissed the

petition on procedural grounds, claiming that it failed to meet a codified definition of a

“petition” and had no signatures. (Compl. ¶¶ 34, 35).

       The abuses permitted by the City were many, including, inter alia, excusing a host

of unapproved DAF activities, such as operating a university and a restaurant, hosting


1
 The Dar al-Farooq/Success Academy controversy is described in greater detail in the
Complaint. (Compl. ¶¶ 20-46).
                                            -2-
     CASE 0:19-cv-02882-ADM-DTS Document 73 Filed 03/16/20 Page 3 of 39




unpermitted regional events, and operating weekend schools over the permitted amount.

The City also failed to enforce the Conditional Use Permit (“CUP”) it issued to DAF and

the Joint Use Agreement (“JUA”) it entered into with DAF with regard to the property by

ignoring, inter alia, parking and traffic violations and the excessive use of DAF’s facilities

and public facilities, including the neighborhood park. (Compl. ¶ 36).

         Additionally, DAF did not formally act to open the private school described in the

CUP. Instead, DAF began the process of opening a charter school (Success Academy) in

2017, without seeking an amendment to the CUP or even officially informing the City.

When the City learned of the student activity, it initially warned DAF that student count

must be no more than 60 per the CUP limits—that Fall DAF had over 80 students. The

City ultimately approved a new CUP for DAF in August 2018 for 130 students. 2 (Compl.

¶ 37).

         A City park playground (Smith Park) was offered to DAF by vote of the City

Council for use of its lessee, Success Academy, despite a staff report conclusion that DAF

should provide its own playground equipment.            The City has refused to address

neighborhood concerns regarding the number of times per day or students per session that

Success Academy may appropriate this City park for its recesses, rendering the park

essentially unavailable to the general public, including Plaintiff Ness and her

grandchildren. (Compl. ¶¶ 38-40).




2
 As a recognized charter school, Success Academy is considered a public school. See
Minn. Stat. § 124E.03, subd. 1.
                                            -3-
     CASE 0:19-cv-02882-ADM-DTS Document 73 Filed 03/16/20 Page 4 of 39




       Plaintiff Ness has been the point person for delivering neighborhood concerns to the

City. She also maintains a public blog (https://5yearsofcollectingdata.weebly.com/) and

Facebook page (https://www.facebook.com/groups/589133684592349/) that document

many developments, observations, and concerns related to the DAF/Success Academy

controversy in order to inform the public. Plaintiff Ness uses photographs and videos,

often posted for public view on YouTube, as part of her efforts to disseminate this

information to the public. (Compl. ¶ 42).

       Because of her efforts to document and report the neighborhood concerns regarding

DAF and Success Academy and the City’s malfeasance related to these concerns, the City

has been hostile toward Plaintiff Ness. (Compl. ¶¶ 43-45). As a consequence, she no

longer speaks at City Council meetings. Rather, she collects information regarding the

DAF/Success Academy controversy and posts it on her blog/Facebook page for public

dissemination. (Compl. ¶ 46). More specifically, Plaintiff Ness collects information for

public dissemination of possible CUP and JUA violations by DAF and Success Academy

by videotaping and photographing from public sidewalks, the public park, and while in her

vehicle on a public street. On occasion, she would conduct her filming activity, with

permission, from her neighbors’ driveways and from inside their homes. All of the activity

Plaintiff Ness films is in public view. (Compl. ¶ 47).

       In August 2018, a formal complaint was made against Plaintiff Ness for possible

violations of the Harassment Statute because of her videotaping and photographing. As

usual, she was collecting information for public dissemination of possible CUP and JUA



                                            -4-
     CASE 0:19-cv-02882-ADM-DTS Document 73 Filed 03/16/20 Page 5 of 39




violations by DAF and Success Academy. In fact, she was filming traffic. (Compl. ¶ 48;

see also Boomer Decl. ¶¶ 3-6 [Doc. No. 27] [confirming 2018 investigation]).

       On August 27, 2019, Plaintiff Ness was again collecting information regarding

possible CUP and JUA violations by DAF and Success Academy when                   she was

approached by City police officers, including Defendants Troy Meyer and Mike Roepke.

Plaintiff Ness was in her neighbor’s driveway when the officers approached. Her neighbor

gave her permission to be there. The officers told Plaintiff Ness that they were responding

to a harassment complaint against her based on her videotaping. (Compl. ¶¶ 50, 51).

       During this conversation, the City police officers warned Plaintiff Ness that if she

continued with her videotaping and the complainants felt harassed or threatened by it, then

she would be subject to arrest under the Harassment Statute regardless of her intentions.

(Compl. ¶ 52).

       Plaintiff Ness obtained a copy of the official Bloomington Police Department report

regarding this incident. Pursuant to the report, Defendant Meyer “spoke with the (sic)

Principal Rabeaa and parent Farrah and they stated the following: They both felt

intimidated and scared that Ness was filming them and are worried that she may become

violent towards them or their school. I spoke with Ness and advised how the Principal and

parent felt and asked her to stop filming.” (Compl. ¶ 53 [emphasis added]). The police

report concludes, “Ness was advised that she could be charged with harassment if the

parents and principal felt intimidated by her actions.” 3 (Compl. ¶ 54 [emphasis added]).


3
  Accordingly, the City Defendants’ assertion that “[n]othing the officers did or said
indicated that Ness was forbidden to film or photograph what she wanted to record” (City
                                           -5-
     CASE 0:19-cv-02882-ADM-DTS Document 73 Filed 03/16/20 Page 6 of 39




       Plaintiff Ness has never engaged in, nor threatened to engage in, any violent activity.

She is a peaceful person, and the DAF and Success Academy complainants and the City

police officers know that she has always acted peacefully. Moreover, the only acts that the

complainants and the police officers object to are her photographing and videotaping of

public information related to the DAF/Success Academy controversy. (Compl. ¶ 55).

       Because of this latest, credible threat by the City, through its police officers

(Defendants Meyer and Roepke), to enforce the Harassment Statute against Plaintiff Ness

because of her filming activity, she has ceased this activity. 4 Plaintiff Ness fears that she

will be arrested and/or charged with violating the Harassment Statute if she continues

filming DAF and Success Academy. (Compl. ¶¶ 57-59).

       On October 28, 2019, the City, through the City Council, approved revisions to the

City Code to include regulations that would restrict Plaintiff Ness’s filming activity in

public parks. 5 More specifically, the City approved and adopted the City Code, which

includes the following restriction in City parks: “(24) No person shall intentionally take a




Mem. at 7 [Doc. No. 68]) is demonstrably false.
4
  Consequently, Plaintiff has already suffered a constitutional harm, which would entitle
her to nominal damages as a matter of law. See Carey v. Piphus, 435 U.S. 247, 266-67
(1978); Smith v. Coughlin, 748 F.2d 783, 789 (2d Cir. 1984) (holding that a civil rights
plaintiff “is entitled to an award of nominal damages upon proof of violation of a
substantive constitutional right,” citing Carey). This further supports the fact that she has
standing to maintain this action. See infra.
5
  Plaintiff raises the fact that the City passed the challenged ordinance to prevent her
filming activity (Compl. ¶¶ 68, 69) not as an argument to demonstrate the unlawfulness of
the ordinance based on an illicit legislative intent, as the City argues. (City Mem. at 26
[Doc. No. 68]). Rather, the timing and context of the passage of the City Code supports
Plaintiff’s standing to challenge the ordinance since it targets her conduct.
                                            -6-
     CASE 0:19-cv-02882-ADM-DTS Document 73 Filed 03/16/20 Page 7 of 39




photograph or otherwise record a child without the consent of the child’s parent or

guardian.” (Compl. ¶¶ 19, 67).

       Because Plaintiff Ness seeks to expose, inter alia, DAF’s and Success Academy’s

noncompliant use and overuse of Smith Park, her information gathering efforts will

include, quite necessarily, photographing and videotaping the use of Smith Park by

children associated with DAF and Success Academy. Additionally, Plaintiff Ness has

taken pictures of students being dropped off to Success Academy and weekend school to

document the noncompliant number of students attending the schools, the unsafe and

noncompliant drop off conditions, and the number of students who are tardy. (Compl. ¶¶

70, 71).

       The enactment of the City Code prevents Plaintiff Ness from videotaping or

photographing information regarding DAF’s and Success Academy’s noncompliant use

and overuse of the public park, as well as other noncompliance issues. (See Compl. ¶ 72).

       Because of the City Code, Plaintiff Ness has ceased her filming activity because she

does not want to be penalized under the new City regulations. (Compl. ¶ 73).

       On October 30, 2019, at the request of Detective Kristin Boomer from the City

Police Department, Plaintiff Ness met with Detective Boomer, Detective Tracy Martin, and

Community Liaison Officer Caitlin Gokey at Plaintiff Ness’s home. (Compl. ¶ 60).

       According to Detective Boomer, she requested the meeting because Plaintiff Ness

was a suspect in a harassment case as a result of her filming activity related to DAF’s and

Success Academy’s use of Smith Park. (Compl. ¶ 61).



                                           -7-
    CASE 0:19-cv-02882-ADM-DTS Document 73 Filed 03/16/20 Page 8 of 39




      According to Detective Boomer, she was investigating the matter on behalf of the

County and for the “victims,” which she described as the “community center/mosque and

school,” or words to that effect, referring to DAF and Success Academy. (Compl. ¶ 62).

      During this meeting, Detective Boomer confirmed that Plaintiff Ness was under

investigation by the County for alleged violations of the Harassment Statute due to her

filming of DAF and Success Academy. Detective Boomer also confirmed that one of the

concerns of the investigation was Plaintiff Ness’s photographing and/or videotaping of

children associated with DAF and Success Academy. This was one of the complaints from

the “victims” of the alleged harassment. (Compl. ¶¶ 63, 64).

      During this meeting, Detective Boomer and Detective Martin suggested that

Plaintiff Ness stop using Smith Park and that she should consider taking her grandchildren

to another park. (Compl. ¶ 65).

      The October 30th meeting with Detective Boomer confirmed Plaintiff Ness’s

concerns and fears that she will be prosecuted under the Harassment Statute and penalized

under the new City Code because she videotapes or photographs information regarding the

DAF/Success Academy controversy. Consequently, Plaintiff Ness has ceased all of her

filming activity. (Compl. ¶ 66).

      Plaintiff Ness confirmed during the proceedings associated with her request for a

preliminary injunction that Detective Boomer forwarded the investigation to the County

Prosecutor for felony prosecution because Plaintiff’s filming activity involved minors and

the City can only prosecute misdemeanors. (Boomer Decl. ¶ 14 [Doc. No. 27]).



                                          -8-
     CASE 0:19-cv-02882-ADM-DTS Document 73 Filed 03/16/20 Page 9 of 39




       When the County filed its opposition papers on December 18, 2019, Plaintiff Ness

learned for the first time that the County declined to prosecute her. (Cnty. Opp’n at 8 [Doc.

No. 43]; Harris Decl. ¶ 4 [Doc. No. 44]). The City had submitted the request for

prosecution to the County on or about November 7, 2019. (Harris Decl. ¶ 3 [Doc. No. 44]).

The County never disclosed when the decision was made not to prosecute Plaintiff.

However, the Complaint was filed on November 12, 2019, and it, along with the original

TRO motion, memorandum of law, and Plaintiff’s declaration, were promptly served on

November 15, 2019. (Aff. of Serv. [Doc. No. 13]). As of December 16, 2019, the City

was unaware of the County’s decision not to pursue the prosecution. (See Boomer Decl. ¶

15 [Doc. No. 27]). And in its filings in opposition to Plaintiff’s request for a preliminary

injunction, the City stated that “[e]ven if Hennepin County declines to charge, . . . the

Bloomington City Attorney’s office will have the opportunity to review the information

obtained through the Bloomington Police Department’s investigation for possible non-

felony charges.” (City Opp’n at 12 [Doc. No. 24]; Boomer Decl. ¶ 16 [Doc. No. 27]). In

their motion to dismiss, the City Defendants submitted a declaration now stating that they

will not pursue prosecution of Plaintiff Ness for her “past conduct.” (Glassberg Decl. ¶ 3

[Doc. No. 69]). In their respective motions to dismiss, both the City Defendants and the

County assert that Plaintiff’s filming activity is not shielded from prosecution by the First

Amendment (City Mem. at 10-14 [Doc. No. 68]; Cnty. Mem. at 12-13 [Doc. No. 63]), thus

leaving Plaintiff exposed to criminal prosecution for her activity.




                                            -9-
    CASE 0:19-cv-02882-ADM-DTS Document 73 Filed 03/16/20 Page 10 of 39




                                        CITY CODE

       The challenged City Code, which was adopted by the City on October 28, 2019,

states, in relevant part, as follows:

       § 5.21 REGULATIONS.

       The rules and permits in this section are required to ensure the safety and
       general welfare of the public and the quiet and orderly use and enjoyment of
       the city’s parks. The City Council may adopt fees and policies pursuant to
       this section in furtherance of these objectives. The following regulations
       shall apply to all city parks.
                                            ***
               (24) No person shall intentionally take a photograph or otherwise
               record a child without the consent of the child’s parent or guardian.
                                            ***
       § 5.22 PENALTY.

       Any person violating § 5.21 (9) or (13) shall be guilty of a misdemeanor, all
       other violations of this Article III shall be punishable as a petty misdemeanor.

(Compl. ¶ 19).

                                HARASSMENT STATUTE

       The challenged Harassment Statute states, in relevant part, as follows:

       609.749 STALKING; PENALTIES.

       Subdivision 1. Definition. — As used in this section, “harass” means to
       engage in conduct which the actor knows or has reason to know would cause
       the victim under the circumstances to feel frightened, threatened, oppressed,
       persecuted, or intimidated, and causes this reaction on the part of the victim
       regardless of the relationship between the actor and victim.
       Subd. 1a. No proof of specific intent required. — In a prosecution under
       this section, the state is not required to prove that the actor intended to cause
       the victim to feel frightened, threatened, oppressed, persecuted, or
       intimidated, or except as otherwise provided in subdivision 3, paragraph (a),
       clause (4), or paragraph (b), that the actor intended to cause any other result.
                                              ***


                                            - 10 -
     CASE 0:19-cv-02882-ADM-DTS Document 73 Filed 03/16/20 Page 11 of 39




       Subd. 1c. Arrest. — For all violations under this section, except a violation
       of subdivision 2, clause (7), a peace officer may make an arrest under the
       provisions of section 629.34. A peace officer may not make a warrantless,
       custodial arrest of any person for a violation of subdivision 2, clause (7).
       Subd. 2. Harassment crimes. — A person who harasses another by
       committing any of the following acts is guilty of a gross misdemeanor:
                                             ***
       (2) follows, monitors, or pursues another, whether in person or through any
       available technological or other means;
                                             ***
       Subd. 3. Aggravated violations.
       (a) A person who commits any of the following acts is guilty of a felony and
       may be sentenced to imprisonment for not more than five years or to payment
       of a fine of not more than $ 10,000, or both:
                                             ***
       (5) commits any offense described in subdivision 2 against a victim under
       the age of 18, if the actor is more than 36 months older than the victim.
                                             ***
       Subd. 5. Stalking.
       (a) A person who engages in stalking with respect to a single victim or one
       or more members of a single household which the actor knows or has reason
       to know would cause the victim under the circumstances to feel terrorized or
       to fear bodily harm and which does cause this reaction on the part of the
       victim, is guilty of a felony and may be sentenced to imprisonment for not
       more than ten years or to payment of a fine of not more than $20,000, or both.
       (b) For purposes of this subdivision, “stalking” means two or more acts
       within a five-year period that violate or attempt to violate the provisions of
       any of the following or a similar law of another state, the United States, the
       District of Columbia, tribe, or United States territories:
       (1) this section; . . .

Minn. Stat. § 609.749 (emphasis added).

                                      ARGUMENT

I.     PLAINTIFF HAS STANDING TO ADVANCE HER CONSTITUTIONAL
       CLAIMS.

       In an effort to give meaning to Article III’s “case” or “controversy” requirement,

the courts have developed several justiciability doctrines, including standing. See Susan

B. Anthony List v. Driehaus, 134 S. Ct. 2334, 2341 (2014). “The doctrine of standing gives

                                           - 11 -
    CASE 0:19-cv-02882-ADM-DTS Document 73 Filed 03/16/20 Page 12 of 39




meaning to these constitutional limits by identifying those disputes which are appropriately

resolved through the judicial process.” Id. (internal quotations and citation omitted).

       “In essence the question of standing is whether the litigant is entitled to have the

court decide the merits of the dispute or of particular issues.” Warth v. Seldin, 422 U.S.

490, 498 (1975). Consequently, to invoke the jurisdiction of a federal court, “[a] plaintiff

must allege personal injury fairly traceable to the defendant’s allegedly unlawful conduct

and likely to be redressed by the requested relief.” Allen v. Wright, 468 U.S. 737, 751

(1984).

       Plaintiff satisfies the standing requirement. As stated by the Supreme Court, “[I]t

is not necessary that [Plaintiff] first expose [herself] to actual arrest or prosecution to be

entitled to challenge a statute that [she] claims deters the exercise of [her] constitutional

rights.” Steffel v. Thompson, 415 U.S. 452, 459 (1974). This is precisely the situation

presented here. Steffel conclusively resolves the standing issue in Plaintiff’s favor.

       The Eighth Circuit further confirms Plaintiff’s standing in this case:

       To establish injury in fact for a First Amendment challenge to a state statute,
       a plaintiff need not have been actually prosecuted or threatened with
       prosecution. St. Paul Area Chamber of Commerce v. Gaertner, 439 F.3d
       481, 487 (8th Cir. 2006). Rather, the plaintiff needs only to establish that he
       would like to engage in arguably protected speech, but that he is chilled from
       doing so by the existence of the statute. Self-censorship can itself constitute
       injury in fact. See Virginia v. Am. Booksellers Ass’n, 484 U.S. 383, 393
       (1988).

281 Care Comm. v. Arneson, 638 F.3d 621, 627 (8th Cir. 2011) (emphasis added).

       Here, Plaintiff has been “threatened with prosecution.” She was told by police

officers to halt her speech activity or face prosecution. The official police report states that


                                             - 12 -
    CASE 0:19-cv-02882-ADM-DTS Document 73 Filed 03/16/20 Page 13 of 39




“[Defendant Meyer] spoke with Ness and advised how the Principal and parent felt and

asked her to stop filming,” concluding that “Ness was advised that she could be charged

with harassment if the parents and principal felt intimidated by her actions.” (Compl. ¶ 54

[emphasis added]). Plaintiff was visited at her home by law enforcement officials and told

she was under investigation for allegedly violating the challenged statute. The detective

conducting the investigation forwarded it to the County Prosecutor for prosecution as a

felony since the content of Plaintiff’s filming involved minors. (Boomer Decl. ¶ 14 [Doc.

No. 27]). At a minimum, Plaintiff has established that she “would like to engage in

arguably protected speech, but that [she] is chilled from doing so by the existence of the

statute.” Similarly, in response to Plaintiff’s filming activity, the City passed the City Code

provision which expressly proscribes Plaintiff’s filming of minors in the City’s parks,

including Smith Park. 6

       In the First Amendment context, it is well established that “[t]he threat of sanctions

may deter . . . almost as potently as the actual application of sanctions.” Dombrowski v.

Pfister, 380 U.S. 479, 486 (1965). This fundamental principle is echoed throughout the

case law. Minn. Citizens Concerned for Life v. Fed. Election Comm’n., 113 F.3d 129, 132

(8th Cir. 1997) (“Sufficient hardship is usually found if the regulation . . . chills protected

First Amendment activity.”); N.H. Right to Life Political Action Comm. v. Gardner, 99



6
  As noted, Detective Boomer forwarded her investigation of Plaintiff to the County for
felony prosecution because Plaintiff’s filming activity included the filming of minors.
(Boomer Decl. ¶ 14 [referring the case under subdivision 3(5) of the Harassment Statute]
[Doc. No. 27]; see also Ness Suppl. Decl. ¶¶ 2-6, Ex. A, at Ex. 1 [setting forth example of
videotaping now proscribed by the City Code] [Doc. No. 47-2]).
                                            - 13 -
      CASE 0:19-cv-02882-ADM-DTS Document 73 Filed 03/16/20 Page 14 of 39




F.3d 8, 13 (1st Cir. 1996) (“[A]n actual injury can exist when the plaintiff is chilled from

exercising her right to free expression or forgoes expression in order to avoid enforcement

consequences.”).

        The chilling effect caused by the threatened enforcement of the Harassment Statute

and the passage of the City Code, which expressly proscribes Plaintiff’s First Amendment

activity, are more than sufficient to confer standing. The fact that the City now claims that

it will not prosecute Plaintiff under the Harassment Statute for her “past conduct” does not

change Plaintiff’s standing to pursue her claims. Moreover, Plaintiff’s claim for nominal

damages against the City Defendants for the past loss of her constitutional rights prevents

this case from becoming moot. See Advantage Media, L.L.C. v. City of Eden Prairie, 456

F.3d 793, 802 (8th Cir. 2006). In short, standing is not an issue. The Court has jurisdiction

to hear and decide this case.

II.     THE CITY DEFENDANTS VIOLATED PLAINTIFFS’ CLEARLY
        ESTABLISHED RIGHTS PROTECTED BY THE FIRST AND
        FOURTEENTH AMENDMENTS.

        A.     Standard of Review under Rule 12(b)(6).

        A claim survives a Rule 12(b)(6) motion to dismiss if its “[f]actual allegations [are]

enough to raise a right to relief above the speculative level on the assumption that all of the

complaint’s allegations are true (even if doubtful in fact).” Bell Atlantic v. Twombly, 550

U.S. 544, 555 (2007) (internal citations omitted).         Accordingly, to survive the City

Defendants’ motion to dismiss for failure to state a claim, the Complaint “must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570).

                                             - 14 -
    CASE 0:19-cv-02882-ADM-DTS Document 73 Filed 03/16/20 Page 15 of 39




Moreover, “when a complaint adequately states a claim, it may not be dismissed based on

a district court’s assessment that the plaintiff will fail to find evidentiary support for his

allegations or prove his claim to the satisfaction of the factfinder.” Twombly, 550 U.S. at

563 n.8.

       Plaintiff’s claims satisfy this standard.

       B.     Plaintiff’s Filming Activity Is Protected by the First Amendment.

       It was clearly established prior to August 27, 2019, that the First Amendment

protects Plaintiff’s right to videotape and photograph in a public forum information for

public dissemination related to a public controversy. In other words, the First Amendment

protects Plaintiff’s right to “monitor” the DAF/Success Academy public controversy via

“technology”—her filming activity at issue. 7 This legal proposition is overwhelmingly

supported by the case law, including case law that is binding on this Court.

       To begin, the Supreme Court has long ago affirmed that filming is an activity

protected by the First Amendment. See Kaplan v. Cal., 413 U.S. 115, 118-20 (1973)

(observing that the First Amendment is not limited to “expression by words alone,” but it

also applies “to moving pictures, to photographs, and to words in books,” stating, “[a]s



7
  In its motion to dismiss, the County confirms that Plaintiff’s filming activity falls within
the proscriptions of the Harassment Statute by asserting that “[t]he word ‘monitor’ means
‘to watch, keep track of, or check usu[ally] for a special purpose” (Cnty. Mem. at 8 [Doc.
No. 63]), which is precisely what Plaintiff is doing here. And she is doing it via
“technology”—video recording. Consequently, Plaintiff clearly intends to engage in a
course of conduct proscribed by the statute (as confirmed by the County’s arguments and
by City law enforcement officials). The City Defendants have expressly adopted the
County’s arguments regarding the Harassment Statute. (See City Mem. at 29 [Doc. No.
68]).
                                            - 15 -
    CASE 0:19-cv-02882-ADM-DTS Document 73 Filed 03/16/20 Page 16 of 39




with pictures, films, paintings, drawings, and engravings, both oral utterance and the

printed word have First Amendment protection”).

       And to be clear, this is not a case about filming police officers in a limited or

nonpublic forum or while they are performing their duties. (See City Mem. at 10 [citing

Johnson v. McCarver, 942 F.3d 405, 414 (8th Cir. 2019) (Kelly, J., dissenting in part)

(acknowledging that the Eighth Circuit has not decided whether there is a First Amendment

right to record and photograph police officers, but urging its recognition) and Kushner v.

Buhta, No. 16-cv-2646 (SRN/SER), 2018 WL 1866033, at *9 (D. Minn. Apr. 18, 2018),

aff’d, 771 F. App’x 714, 715 (8th Cir. June 13, 2019); see id. at *32 [holding that “[b]ecause

room 25 [a law school classroom where the confrontation at issue occurred] was a limited

public forum and the University’s prohibition on video-recording was a reasonable and

viewpoint neutral restriction, Kushner did not have the right to record interactions between

police and protesters at the Halbertal lecture”). However, the Eighth Circuit has recently

affirmed the clearly established right to record police activity, citing to the “robust

consensus” of cases already decided by other circuits. See Chestnut v. Wallace, 947 F.3d

1085, 1090 (8th Cir. 2020) (“Other legal authorities fully support our holding that the right

here was clearly established. Every circuit court to have considered the question has held

that a person has the right to record police activity in public. . . . Four circuits had so

decided by the time of the events in question here. . . . This robust consensus of cases of

persuasive authority suggests that, if the constitution protects one who records police

activity, then surely it protects one who merely observes it—a necessary prerequisite to

recording.”) (citations omitted).

                                            - 16 -
    CASE 0:19-cv-02882-ADM-DTS Document 73 Filed 03/16/20 Page 17 of 39




      Nonetheless, here, Plaintiff is in the very same position as every news organization

operating within the County that is filming public information in a public forum for public

dissemination. Consequently, cases involving filming in nonpublic or limited public

forums, such as government buildings, are simply not applicable.

      If any doubts linger as to whether Plaintiff’s filming activity was protected by the

First Amendment on August 27, 2019, those doubts were cast aside by the Eighth Circuit

in Telescope Media Group v. Lucero, 936 F.3d 740 (8th Cir. 2019). 8 In Telescope Media

Group, wedding video producers sought injunctive relief to prevent the enforcement of the

Minnesota Human Rights Act (MHRA) against them on the theory that it was

unconstitutional under the Free Speech Clause of the First Amendment. In this case, the

Eighth Circuit stated, unequivocally:

      The Free Speech Clause of the First Amendment covers films, see Joseph
      Burstyn, Inc. v. Wilson, 343 U.S. 495, 501-02 (1952), so the videos the
      Larsens intend to make are “affected with a constitutional interest,” Susan B.
      Anthony List, 573 U.S. at 159 (citation omitted). The Larsens’ desire “to
      engage in a course of conduct” that includes the production of videos means
      that their other claims are affected with a constitutional interest too,
      regardless of the precise legal theory. Id. (citation omitted).
                                           ***
      The Larsens’ videos are a form of speech that is entitled to First Amendment
      protection. The Supreme Court long ago recognized that “expression by
      means of motion pictures is included within the free speech and free press
      guaranty of the First and Fourteenth Amendments.” Joseph Burstyn, 343
      U.S. at 502; see also Schad v. Borough of Mount Ephraim, 452 U.S. 61, 65-
      66 (1981). Indeed, “[i]t cannot be doubted that motion pictures are a
      significant medium for the communication of ideas.” Joseph Burstyn, 343
      U.S. at 501. “They [can] affect public attitudes and behavior in a variety of

8
 This case was decided on August 23, 2019, which was prior to when Defendants Meyer
and Roepke approached Plaintiff on August 27, 2019, and advised her to stop her filming
activity under threat of arrest/prosecution for violating the Harassment Statute. (See
Compl. ¶¶ 50-54).
                                          - 17 -
    CASE 0:19-cv-02882-ADM-DTS Document 73 Filed 03/16/20 Page 18 of 39




       ways, ranging from direct espousal of a political or social doctrine to the
       subtle shaping of thought which characterizes all artistic expression.” Id.

Telescope Media Grp., 936 F.3d at 749-51 (emphasis added); see also Smith v. City of

Cumming, 212 F.3d 1332 (11th Cir. 2000) (holding that the First Amendment protects the

right to gather information through photographing or videotaping); Fordyce v. City of

Seattle, 55 F.3d 436, 439 (9th Cir. 1995) (recognizing a “First Amendment right to film

matters of public interest”); Robinson v. Fetterman, 378 F. Supp. 2d 534, 541 (E.D. Pa.

2005) (holding that the First Amendment protected the plaintiff as he videotaped and noting

that “[v]ideotaping is a legitimate means of gathering information for public dissemination

and can often provide cogent evidence”).

       As stated by the Third Circuit, “The First Amendment protects actual photos,

videos, and recordings and for this protection to have meaning the Amendment must also

protect the act of creating that material.” Fields v. City of Phila., 862 F.3d 353, 358 (3d

Cir. 2017) (internal citations omitted); see also ACLU v. Alvarez, 679 F.3d 583, 595 (7th

Cir. 2012) (“The act of making an audio or audiovisual recording is necessarily included

within the First Amendment’s guarantee of speech and press rights as a corollary of the

right to disseminate the resulting recording. The right to publish or broadcast an audio or

audiovisual recording would be insecure, or largely ineffective, if the antecedent act of

making the recording is wholly unprotected . . . .”); Silberberg v. Bd. of Elections of N.Y.,

272 F. Supp. 3d 454, 479 (S.D.N.Y. 2017) (“The act of taking a photograph, though not

necessarily a communicative action in and of itself, is a necessary prerequisite to the

existence of a photograph. It follows that the taking of photographs is also protected by


                                           - 18 -
    CASE 0:19-cv-02882-ADM-DTS Document 73 Filed 03/16/20 Page 19 of 39




the First Amendment.”); Martin v. Evans, 241 F. Supp. 3d 276, 286 (D. Mass. 2017)

(“Among the protected forms of information gathering is audio and audiovisual

recording.”). The Eighth Circuit plainly agrees with this position. Telescope Media Grp.,

936 F.3d at 749-51.

       Moreover, the argument that Defendants are merely regulating Plaintiff’s conduct

and not her speech was rejected by the Eighth Circuit:

       Minnesota’s position is that it is regulating the Larsens’ conduct [i.e. their
       videotaping], not their speech. To be sure, producing a video requires several
       actions that, individually, might be mere conduct: positioning a camera,
       setting up microphones, and clicking and dragging files on a computer
       screen. But what matters for our analysis is that these activities come
       together to produce finished videos that are “medi[a] for the communication
       of ideas.” . . . . “Whether government regulation applies to creating,
       distributing, or consuming speech makes no difference.”

Telescope Media Grp., 936 F.3d at 752 (citations omitted) (emphasis added). 9 As the

Eighth Circuit noted, accepting Defendants’ erroneous argument that they are merely

regulating Plaintiff’s conduct and not her speech would undermine the protections afforded

by the First Amendment:

       If we were to accept Minnesota’s invitation to evaluate each of the Larsens’
       acts individually, then wide swaths of protected speech would be subject to

9
  Accordingly, the City’s following assertions are demonstrably false: “The Court will
search in vain for a case holding that the First Amendment allows for open season on the
filming or photographing of children if those children are in a public place” (City Mem. at
10 [Doc. No. 68] [emphasis added]); “[A]s of the date that Sergeant Roepke and Officer
Meyer interacted with Ness, the Eighth Circuit had not recognized any First Amendment
protection for recording activity . . . .” (id. [emphasis added]); “The Supreme Court has yet
to recognize a First Amendment right to record.” (id. at 12); “Recording is different than
standing on a soapbox in the park to give a speech. Recording is an act of gathering
information.” (id. at 20); and “[E]ven if recording receives First Amendment protection,
recording is not entitled to the same degree of protection that speech itself receives.” (id.
at 22).
                                           - 19 -
    CASE 0:19-cv-02882-ADM-DTS Document 73 Filed 03/16/20 Page 20 of 39




         regulation by the government. The government could argue, for example,
         that painting is not speech because it involves the physical movements of a
         brush. Or it could claim that publishing a newspaper is conduct because it
         depends on the mechanical operation of a printing press. It could even
         declare that a parade is conduct because it involves walking. . . . Speech is
         not conduct just because the government says it is.

Id. at 752 (emphasis added).

         In this case, Plaintiff engages in her filming activity for the purpose of disseminating

public information regarding a public controversy.             Moreover, Plaintiff principally

disseminates this information via the Internet. This fact further supports, and enhances,

the First Amendment protection afforded to her filming activity. As stated by the Supreme

Court:

         While in the past there may have been difficulty in identifying the most
         important places (in a spatial sense) for the exchange of views, today the
         answer is clear. It is cyberspace—the “vast democratic forums of the
         Internet” in general, and social media in particular. . . . In short, social media
         users employ these websites to engage in a wide array of protected First
         Amendment activity on topics “as diverse as human thought.”

Packingham v. N.C., 137 S. Ct. 1730, 1735-36 (2017) (citations omitted).

         In the final analysis, it would be clear error to conclude that Plaintiff’s filming

activity does not enjoy First Amendment protection. In short, Plaintiff’s free speech

activity is beyond the reach of the City Code and the Harassment Statute.

         C.     The City Code Is an Unlawful, Content-Based Prior Restraint on Speech
                in a Public Forum.

         For official acts that infringe First Amendment liberties, the Supreme Court has

“long recognized that even regulations aimed at proper governmental concerns can restrict

unduly the exercise of rights protected by the First Amendment.” Minneapolis Star &


                                               - 20 -
     CASE 0:19-cv-02882-ADM-DTS Document 73 Filed 03/16/20 Page 21 of 39




Tribune Co. v. Minn. Comm’r of Revenue, 460 U.S. 575, 592 (1983). And “[e]ven where

the protection of children is the object, the constitutional limits on governmental action

apply.” Brown v. Entm’t Merchs. Ass’n, 564 U.S. 786, 804-05 (2011).

       On its face, the challenged ordinance is a content-based restriction on First

Amendment activity in a traditional public forum. Moreover, the ordinance operates as a

prior restraint in that it requires Plaintiff to receive permission before she can engage in her

First Amendment activity. See Alexander v. United States, 509 U.S. 544, 550 (1993) (“The

term ‘prior restraint’ is used to describe administrative and judicial orders forbidding

certain communications when issued in advance of the time that such communications are

to occur.”) (internal quotations and citation omitted). As stated by the Supreme Court,

“[a]ny system of prior restraints of expression comes to this Court bearing a heavy

presumption against its constitutional validity.” Bantam Books, Inc. v. Sullivan, 372 U.S.

58, 70 (1963) (collecting cases) (emphasis added). The City has not, nor could it, overcome

this “heavy presumption.”

       The City Code provision at issue states: “No person shall intentionally take a

photograph or otherwise record a child without the consent of the child’s parent or

guardian.” § 5.21(24). A violation of this provision is a “petty misdemeanor.” § 5.22.

This provision only applies in City parks, 10 which are traditional public forums for


10
   The City’s “captive-audience” argument is without merit for numerous reasons. The
most obvious, however, is that the challenged ordinance does not limit its filming
restriction to just public parks that also happen to be used by public schools for recess. The
ordinance is very broad in its scope, applying to all City parks. Moreover, there is no
“captive audience” in any public park. This is not a situation that is remotely similar to the
targeted picketing of a residence, compare Frisby v. Schultz, 487 U.S. 474, 484-87 (1988)
                                             - 21 -
    CASE 0:19-cv-02882-ADM-DTS Document 73 Filed 03/16/20 Page 22 of 39




purposes of examining the constitutionality of this code provision under the First

Amendment. See Hague v. CIO, 307 U.S. 496, 515 (1939).

       Content-based restrictions on speech in a public forum are subject to strict scrutiny.

Cornelius v. NAACP Legal Def. & Educ. Fund, 473 U.S. 788, 800 (1985). That is,

“speakers can be excluded from a public forum only when the exclusion is necessary to

serve a compelling state interest and the exclusion is narrowly drawn to achieve that

interest.” Id. For “[i]t is axiomatic that the government may not regulate speech based on

its substantive content or the message it conveys.” Rosenberger v. Rector & Visitors of the

Univ. of Va., 515 U.S. 819, 828 (1995).

       To determine whether a restriction is content based, the courts look at whether it

“restrict(s) expression because of its message, its ideas, its subject matter, or its content.”

Consol. Edison Co. of N.Y. v. Pub. Serv. Comm. of N.Y., 447 U.S. 530, 537 (1980). That

is, “[a] rule is defined as a content-based restriction on speech when the regulating party

must examine the speech to determine if it is acceptable.” Glendale Assocs. v. NLRB, 347

F.3d 1145, 1155 (9th Cir. 2003); see also Telescope Media Grp., 936 F.3d at 753 (“The




(explaining the uniqueness of a private residence and why the law should treat it differently
as a matter of fact), nor is it remotely analogous to a situation involving “mourners
attending a funeral,” Phelps-Roper v. City of Manchester, 697 F.3d 678, 692 (8th Cir.
2012); see also Snyder v. Phelps, 562 U.S. 443, 459 (2011) (holding that the funeral
protestors’ First Amendment rights were violated by the award of civil damages and stating
that “we have applied the captive audience doctrine only sparingly”). Furthermore, the
First Amendment activity at issue here is the silent and peaceful filming of activity within
a public park. See Telescope Media Grp., 936 F.3d at 754 (“In an as-applied challenge like
this one, the focus of the strict-scrutiny test is on the actual speech being regulated . . . .)
(emphasis added). This case does not involve disruptive or confrontational picketing or
protest activity.
                                             - 22 -
     CASE 0:19-cv-02882-ADM-DTS Document 73 Filed 03/16/20 Page 23 of 39




MHRA also operates in this case as a content-based regulation of the Larsens’ speech, even

if, as the Supreme Court has recognized, the MHRA does not, “[o]n its face, . . . aim at the

suppression of speech.” . . . A content-based regulation . . . “exacts a penalty on the basis

of the content of” speech.”) (internal citations omitted).

       On its face, the City’s prohibition on filming children in a public park is content

based, requiring the City to meet the strict scrutiny standard. The ordinance does not make

speaker-based distinctions. Rather, it makes distinctions on the basis of the content of the

filming. In order to prosecute a person for violating the City Code provision, a City official

would have to examine the content of the film to determine whether the filming was

unlawful. If no child appeared on the film, then there would be no violation. If Plaintiff

was filming squirrels, birds, or trees, as evidenced by the content of her film, she could not

be prosecuted for violating the ordinance. Thus, this is a content-based regulation requiring

the City to demonstrate a compelling state interest and to demonstrate that the restriction

on First Amendment activity is narrowly drawn to achieve that interest. The City has failed

to do so. 11 And because the ordinance is woefully underinclusive, it is not possible for the

City to meet this most exacting scrutiny (or even intermediate scrutiny) under the law.

       The City has admitted that the ordinance does not “restrict the ability of people to

record children without consent if they film from a public street or on private property.”



11
   The City’s claimed “interest” in protecting children from “intimidation” and from
photographers sticking “their cameras in minors’ faces” (City Mem. at 23, 25 [Doc. No.
68]) is also undermined by the fact that the ordinance also prohibits clandestine filming of
children in the City’s parks. The ordinance makes no distinctions based on the method of
the filming. It only makes distinctions based on the content of the filming.
                                            - 23 -
    CASE 0:19-cv-02882-ADM-DTS Document 73 Filed 03/16/20 Page 24 of 39




(City Mem. at 25 [Doc. No. 68]). The City’s admission constitutes the very definition of

a law which is underinclusive, thereby undermining its claimed interests. See, e.g., Brown,

564 U.S. at 805 (“As a means of protecting children from portrayals of violence, the

legislation is seriously underinclusive, not only because it excludes portrayals other than

video games, but also because it permits a parental or avuncular veto.”). As noted by the

Supreme Court, “Exemptions from an otherwise legitimate regulation of a medium of

speech may be noteworthy for a reason quite apart from the risks of viewpoint and content

discrimination: They may diminish the credibility of the government’s rationale for

restricting speech in the first place.” City of Ladue v. Gilleo, 512 U.S. 43, 52 (1994).

Moreover, per the Supreme Court, “It is established in our strict scrutiny jurisprudence that

a law cannot be regarded as protecting an interest ‘of the highest order’ . . . when it leaves

appreciable damage to that supposedly vital interest unprohibited.” Church of Lukumi

Babalu Aye v. City of Hialeah, 508 U.S. 520, 547 (1993) (internal quotations and citation

omitted).

       Per the City’s argument, Plaintiff would be committing a “petty misdemeanor” if

she filmed children using Smith Park while she was standing in the park. But if Plaintiff

took a step or two back onto the public sidewalk (or onto the public street), the very same

filming activity is permissible. Contrary to the City’s argument, this fact does not counsel

in favor of upholding the ordinance—it is fatal to its constitutionality. As a means of

pursuing its alleged objectives, the City Code “is so woefully underinclusive as to render

belief in [its stated] purpose a challenge to the credulous.” Republican Party v. White, 536

U.S. 765, 780 (2002).

                                            - 24 -
    CASE 0:19-cv-02882-ADM-DTS Document 73 Filed 03/16/20 Page 25 of 39




       In the final analysis, “[t]he ordinance before us makes a crime out of what under the

Constitution cannot be a crime.        It is aimed directly at activity protected by the

Constitution.” Coates v. Cincinnati, 402 U.S. 611, 616 (1971).

       D.     The Harassment Statute Cannot Be Used to Punish Plaintiff’s First
              Amendment Activity.

       The Harassment Statute makes a crime out of Plaintiff’s filming activity, in violation

of the U.S. Constitution. Coates, 402 U.S. at 616. Moreover, as noted above, the argument

that Plaintiff’s filming is conduct and not speech and thus proscribable under the

Harassment Statute was rejected by the Eighth Circuit. See Telescope Media Grp., 936

F.3d at 752 (“Speech is not conduct just because the government says it is.”).

       In sum, the Harassment Statute is unlawful, facially and as applied to Plaintiff’s

filming activity, because (1) it makes a crime out of what under the Constitution cannot be

a crime; (2) it is unconstitutionally vague because it permits arbitrary, discriminatory, and

subjective enforcement; (3) it is content based by proscribing Plaintiff’s free speech

activity based on the reaction of others to it; and (4) it is unconstitutionally overbroad.

              1.     The Harassment Statute Is Unconstitutionally Vague.

       As the Supreme Court stated in Grayned v. City of Rockford, 408 U.S. 104 (1972):

       It is a basic principle of due process that an enactment is void for vagueness
       if its prohibitions are not clearly defined. Vague laws offend several
       important values. First, because we assume that man is free to steer between
       lawful and unlawful conduct, we insist that laws give the person of ordinary
       intelligence a reasonable opportunity to know what is prohibited, so that he
       may act accordingly. Vague laws may trap the innocent by not providing
       fair warning. Second, if arbitrary and discriminatory enforcement is to be
       prevented, laws must provide explicit standards for those who apply them.
       A vague law impermissibly delegates basic policy matters to policemen,
       judges, and juries for resolution on an ad hoc and subjective basis, with the

                                            - 25 -
    CASE 0:19-cv-02882-ADM-DTS Document 73 Filed 03/16/20 Page 26 of 39




       attendant dangers of arbitrary and discriminatory application. Third, but
       related, where a vague statute abuts upon sensitive areas of basic First
       Amendment freedoms, it operates to inhibit the exercise of those freedoms.
       Uncertain meanings inevitably lead citizens to steer far wider of the unlawful
       zone than if the boundaries of the forbidden areas were clearly marked.

Id. at 108-09 (internal punctuation and quotations omitted) (emphasis added); see Cox v.

La., 379 U.S. 536, 551-52 (1965) (holding that the challenged breach of the peace statute

was unconstitutionally vague in its overly broad scope, for Louisiana defined “breach of

the peace” as “to agitate, to arouse from a state of repose, to molest, to interrupt, to hinder,

to disquiet”; yet one of the very functions of free speech “is to invite dispute”) (quoting

Terminiello v. City of Chi., 337 U.S. 1, 4-5 (1949)). As stated by the Court in Coates:

       In our opinion this ordinance is unconstitutionally vague because it subjects
       the exercise of the right of assembly to an unascertainable standard, and
       unconstitutionally broad because it authorizes the punishment of
       constitutionally protected conduct. . . . It is said that the ordinance is broad
       enough to encompass many types of conduct clearly within the city’s
       constitutional power to prohibit. And so, indeed, it is. The city is free to
       prevent people from blocking sidewalks, obstructing traffic, littering streets,
       committing assaults, or engaging in countless other forms of antisocial
       conduct. It can do so through the enactment and enforcement of ordinances
       directed with reasonable specificity toward the conduct to be prohibited. . . .
       It cannot constitutionally do so through the enactment and enforcement of an
       ordinance whose violation may entirely depend upon whether or not a
       policeman is annoyed.

Coates, 402 U.S. at 614 (emphasis added); see also Dombrowski v. Pfister, 380 U.S. 479,

479 (1965) (striking down under the “vagueness doctrine” the provision of a state law

defining subversive organizations because the language was unduly vague, uncertain, and

broad and thereby inhibited protected expression).

       Consequently, in the First Amendment context, “[p]recision of regulation must be

the touchstone in an area so closely touching our most precious freedoms.” NAACP v.

                                             - 26 -
    CASE 0:19-cv-02882-ADM-DTS Document 73 Filed 03/16/20 Page 27 of 39




Button, 371 U.S. 415, 438 (1963). The Harassment Statute fails to provide the necessary

precision to withstand this constitutional challenge.

       More specifically, the Harassment Statute can be enforced, as this case

demonstrates, based solely on whether a person is annoyed by or objects to Plaintiff

exercising her First Amendment rights. (See Compl. ¶ 54). Per the statute, “‘harass’ means

to engage in conduct which the actor knows or has reason to know would cause the victim

under the circumstances to feel frightened, threatened, oppressed, persecuted, or

intimidated, and causes this reaction on the part of the victim.” Minn. Stat. § 609.749(1)

(emphasis added). Moreover, “[i]n a prosecution under this section, the state is not

required to prove that the actor intended to cause the victim to feel frightened, threatened,

oppressed, persecuted, or intimidated . . . .” Minn. Stat. § 609.749(1a) (emphasis added).

As the police officers who initially warned Plaintiff about her filming activity stated in

their official police report: “Ness was advised that she could be charged with harassment

if the parents and principal felt intimidated by her actions.” (Compl. at ¶ 54 [emphasis

added]). Consequently, the Harassment Statute permits Defendants to prosecute Plaintiff

based “on an ad hoc and subjective basis”—that is, whether a “victim” subjectively feels

“frightened, threatened, oppressed, persecuted, or intimidated” by Plaintiff’s filming

activity, and this is true regardless of whether Plaintiff intends to make the victim feel this

way. Thus, a “violation may entirely depend upon whether or not a [a person] is annoyed,”

Coates, 402 U.S. at 614, in violation of the First and Fourteenth Amendments.

       The U.S. Supreme Court has long held that



                                            - 27 -
    CASE 0:19-cv-02882-ADM-DTS Document 73 Filed 03/16/20 Page 28 of 39




       a function of free speech under our system of government is to invite dispute.
       It may indeed best serve its high purpose when it induces a condition of
       unrest, creates dissatisfaction with conditions as they are, or even stirs people
       to anger. Speech is often provocative and challenging. It may strike at
       prejudices and preconceptions and have profound unsettling effects as it
       presses for acceptance of an idea. That is why freedom of speech . . . is . . .
       protected against censorship or punishment. . . . There is no room under our
       Constitution for a more restrictive view.

Terminiello v. City of Chi., 337 U.S. 1, 4 (1949) (emphasis added). Accordingly, the

government is without authority to prosecute a person for engaging in First Amendment

speech activity that might cause another to feel “frightened, threatened, oppressed,

persecuted, or intimidated” absent a showing that the speech itself constitutes a “true

threat,” see Va. v. Black, 538 U.S. 343, 359 (2003) (describing a “true threat” as a “serious

expression of an intent to commit an act of unlawful violence”), which is a narrow

exception under the First Amendment that is impossible to show here since the activity at

issue (filming in public) is peaceful.

       In the final analysis, the Harassment Statute is unlawfully vague. First, it permits

“arbitrary and discriminatory enforcement” by failing “to provide explicit standards for

those who apply them.” Second, it “impermissibly delegates basic policy matters to

policemen, judges, and juries for resolution on an ad hoc and subjective basis”—that is, it

permits prosecution based on the subjective feelings of the alleged “victim.” And third,

this statute “abuts upon sensitive areas of basic First Amendment freedoms” and thus

“operates to inhibit the exercise of those freedoms,” all in violation of the First and

Fourteenth Amendments.




                                            - 28 -
     CASE 0:19-cv-02882-ADM-DTS Document 73 Filed 03/16/20 Page 29 of 39




              2.     The Harassment Statute Permits an Unlawful Heckler’s Veto.

       As the evidence demonstrates without contradiction, government officials have

responded to and relied upon the reaction of those who oppose Plaintiff’s speech activity

as the basis for enforcing the Harassment Statute against her. (Compl. ¶¶ 52-56). As noted

above, the language of the statute expressly permits this heckler’s veto. That is, it permits

the prosecution of Plaintiff based entirely on the reaction of the “victims” to her filming

activity. This is prohibited under the First Amendment. 12 See Lewis v. Wilson, 253 F.3d

1077, 1082 (8th Cir. 2001) (“The First Amendment knows no heckler’s veto.”); Ctr. for

Bio-Ethical Reform, Inc. v. L.A. Cnty. Sheriff Dep’t, 533 F.3d 780, 789 (9th Cir. 2008)

(“Whether prospectively, as in Forsyth County, or retrospectively, as in the case before us,

the government may not give weight to the audience’s negative reaction.”). And because

the “hecklers” are claiming to object on behalf of children is of no moment for First

Amendment purposes. Id. at 790 (“It would . . . be an unprecedented departure from

bedrock First Amendment principles to allow the government to restrict speech based on

listener reaction simply because the listeners are children”).

       A heckler’s veto is impermissible because it is not a content-neutral basis for

regulating speech activity. As stated by the Supreme Court, “Listeners’ reaction to speech

is not a content-neutral basis for regulation.” Forsyth Cnty. v. Nationalist Movement, 505



12
   The City Defendants confirm that the statute operates as a heckler’s veto, asserting that
the officers informed Plaintiff “that the reaction of the subjects of her recording activity is
relevant to whether her conduct might constitute ‘harassment’ under the statute.” (City
Mem. at 8 [Doc. No. 68]). This assertion also provides additional support for Plaintiff’s
claim that the statute is unconstitutionally vague. See supra.
                                            - 29 -
    CASE 0:19-cv-02882-ADM-DTS Document 73 Filed 03/16/20 Page 30 of 39




U.S. 123, 134 (1992). In other words, a heckler’s veto operates as a content-based

restriction. See, e.g., Bible Believers v. Wayne Cnty., 805 F.3d 228, 248 (6th Cir. 2015)

(“The heckler’s veto is [a] type of odious viewpoint discrimination.”). Consequently, the

Harassment Statute must withstand strict scrutiny, Reed v. Town of Gilbert, 135 S. Ct.

2218, 2226 (2015) (“Content-based laws . . . are presumptively unconstitutional and may

be justified only if the government proves that they are narrowly tailored to serve

compelling state interests.”) (citation omitted), which it cannot. Moreover, “[i]n an as-

applied challenge like this one, the focus of the strict-scrutiny test is on the actual speech

being regulated, rather than how the law might affect others who are not before the court.”

Telescope Media Grp., 936 F.3d at 754 (emphasis added). Here, there is no compelling

state interest served by restricting Plaintiff’s peaceful filming activity. None. The statute

is unconstitutional.

              3.       The Harassment Statute Is Unconstitutionally Overbroad.

       As stated by the Eighth Circuit:

       When interpreting Minnesota’s statutes, we are bound by the decisions of the
       Minnesota Supreme Court. Hope v. Klabal, 457 F.3d 784, 790 (8th Cir.
       2006). If the Minnesota Supreme Court has not decided an issue, we must
       predict how that court would decide the issue. In re Gen. Am. Life Ins. Co.
       Sales Practices Litig., 391 F.3d 907, 911 (8th Cir. 2004). In making such a
       prediction, we may consider relevant state precedent and analogous
       decisions. Id. Decisions from the Minnesota Court of Appeals are
       “particularly relevant” and we must follow such decisions when they are the
       best evidence of Minnesota law. Id. at 912.

Baribeau v. City of Minneapolis, 596 F.3d 465, 475 (8th Cir. 2010) (emphasis added).

Accordingly, decisions by the Minnesota courts invalidating various state criminal statutes

on First Amendment grounds because they are overbroad compel the conclusion that the

                                            - 30 -
    CASE 0:19-cv-02882-ADM-DTS Document 73 Filed 03/16/20 Page 31 of 39




challenged Harassment Statute should receive a similar fate. See In re Welfare of A.J.B.,

929 N.W.2d 840 (Minn. 2019) (hereinafter “A.J.B.”) (striking down on First Amendment

grounds the stalking-by-mail provision, Minn. Stat. § 609.749, subd. 2(6)); State v.

Peterson, 936 N.W.2d 912 (Minn. Ct. App. 2019) (striking down on First Amendment

grounds the stalking-by-telephone provision, Minn. Stat. § 609.749, subd. 2(4)); see also

State v. Casillas, No. A19-0576, 2019 Minn. App. LEXIS 400 (Minn. Ct. App. Dec. 23,

2019) (striking down on First Amendment grounds Minn. Stat. § 617.261, which makes it

a crime to intentionally disseminate an image of another person who is depicted in a sexual

act or whose intimate parts are exposed).

         This past December, the Minnesota Court of Appeals struck down a criminal statute

on First Amendment overbreadth grounds “as a result of its lack of an intent-to-harm

requirement and its use of a negligence mens rea.” Id. at *1. That is precisely the situation

presented here with the challenged Harassment Statute: there is no intent-to-harm

requirement, and it uses a negligence mens rea.

         As discussed further below, the Harassment Statute is overbroad because “it

prohibits constitutionally protected activity, in addition to activity that may be prohibited

without offending constitutional rights,” and the amount of protected speech or expressive

conduct that is prohibited is substantial. State v. Macholz, 574 N.W.2d 415, 419 (Minn.

1998).

         To determine whether the challenged Harassment Statute is overbroad in violation

of the First Amendment, the Court conducts a four-part inquiry. See A.J.B., 929 N.W.2d

at 847-48. First, the Court interprets the statute. Id. at 847. Second, the Court determines

                                            - 31 -
     CASE 0:19-cv-02882-ADM-DTS Document 73 Filed 03/16/20 Page 32 of 39




whether the statute’s “reach is limited to unprotected categories of speech or expressive

conduct.” Id. Third, if the Court concludes that the statute is not limited to unprotected

speech or expressive conduct, then it asks whether a “substantial amount” of protected

speech is criminalized. Id. And fourth, the Court evaluates whether it is able to narrow

the statute’s construction or sever specific language to cure its constitutional defects. Id.

at 848.

          “Ordinarily, [Minnesota] laws are afforded a presumption of constitutionality, but

statutes allegedly restricting First Amendment rights are not so presumed.” Dunham v.

Roer, 708 N.W.2d 552, 562 (Minn. Ct. App. 2006).

          We turn now to the language of the challenged statute—the first step of the

overbreadth inquiry.        Section 609.749, subdivision 2(2) criminalizes, inter alia,

“monitor[ing] . . . another . . . through any available technological or other means.” Minn.

Stat. § 609.749, subd. 2(2). 13 Unlike the stalking-by-mail and stalking-by-telephone

provisions found unlawful by the Minnesota courts, this “monitoring-by-technology”

provision does not have a “repeatedly” requirement. Similar to the stalking-by-mail and

stalking-by-telephone provisions, the monitoring-by-technology provision does not require

proof of an intent to harm (§609.749, subd. 1a), and it uses a broad negligence mens rea (§

609.749, subd. 1). See Peterson, 936 N.W.2d at 918-19 (discussing similarities between

the stalking-by-mail and stalking-by-telephone provisions).



13
   Subdivision 3(5) makes such “monitoring” of a minor a felony offense. Minn. Stat.
§609.749, subd. 3(5); (see Boomer Decl. ¶ 14 [referring the case to the County Prosecutor
for prosecution under subdivision 3(5)] [Doc. No. 27]).
                                            - 32 -
    CASE 0:19-cv-02882-ADM-DTS Document 73 Filed 03/16/20 Page 33 of 39




       As this case demonstrates, the monitoring-by-technology provision has broad

language that restricts protected First Amendment activity: it prohibits filming (i.e., using

technology, such as a smart phone or video camera, to “monitor”) someone in public (it

prohibits filming someone in private as well). (See n.7, supra). It does not criminalize

only filming linked to criminal conduct. And it is error to argue that the Harassment Statute

merely restricts conduct. (See supra § II.B.); Telescope Media Grp., 936 F.3d at 752.

Similar to the conclusion reached in step two of the inquiry by the Minnesota Appellate

Court in Peterson:

       Because the [monitoring-by-technology] provision is not limited to
       prohibiting conduct directly linked to criminal activity, reaches negligent
       [speech activity such as photographing and videotaping], and allows the state
       to prove its case by a victim’s subjective reaction to the defendant’s conduct,
       [this Court should] conclude that the provision prohibits speech protected by
       the First Amendment.

Peterson, 936 N.W.2d at 920.

       Because the challenged provision does restrict protected speech, we turn now to the

third step of the inquiry, whereby the Court must consider “whether the statute prohibits a

substantial amount of constitutionally protected speech.” Id. at 921 (internal quotations

and citation omitted). As this case illustrates, on multiple occasions law enforcement

personnel have warned Plaintiff that her entirely peaceful filming activity subjects her to

prosecution under the Harassment Statute. (Compl. ¶¶ 50-57; see also Boomer Decl. ¶ 14

[Doc. No. 27]). As specifically stated in the City’s police report, Defendant Meyer “spoke

with the (sic) Principal Rabeaa and parent Farrah and they stated the following: They both

felt intimidated and scared that Ness was filming them and are worried that she may


                                           - 33 -
    CASE 0:19-cv-02882-ADM-DTS Document 73 Filed 03/16/20 Page 34 of 39




become violent towards them or their school. I spoke with Ness and advised how the

Principal and parent felt and asked her to stop filming.” (Comp. ¶ 53). The police report

concludes, “Ness was advised that she could be charged with harassment if the parents and

principal felt intimidated by her actions.” (Id. at ¶ 54). As another example, under the

challenged statute, a news reporter who was “monitoring” a politician by photographing

and videotaping him or his campaign staff to expose the politician’s misdeeds, thereby

causing the politician or his staff to feel “frightened, threatened, oppressed, persecuted, or

intimidated,” may be charged with a crime. The scenarios one could contemplate whereby

this statute would restrict protected activity are too numerous to recount here. See A.J.B.,

929 N.W.2d at 853 (discussing hypothetical scenarios demonstrating the statute’s

substantial overbreadth); Peterson, 936 N.W.2d at 921 (same). Consequently, “[d]ue to

the substantial ways” in which the monitoring-by-technology provision “can prohibit and

chill protected expression, [this Court should] conclude that the statute facially violates the

First Amendment overbreadth doctrine.” See A.J.B., 929 N.W.2d at 856.

       Finally, for the reasons that the Minnesota courts could not save the stalking-by-

mail and stalking-by-telephone provisions, there is no way for this Court to narrow the

construction or to sever language to save the monitoring-by-technology provision. See id.

at 857; Peterson, 936 N.W.2d at 921-22. As stated by the U.S. Supreme Court:

       We will not rewrite a . . . law to conform it to constitutional requirements,
       for doing so would constitute a serious invasion of the legislative domain,
       and sharply diminish [the Legislature’s] incentive to draft a narrowly tailored
       law in the first place.




                                            - 34 -
       CASE 0:19-cv-02882-ADM-DTS Document 73 Filed 03/16/20 Page 35 of 39




United States v. Stevens, 559 U.S. 460, 481 (2010) (quotations and citations omitted). 14

         In short, there is no way for this Court to separate criminal conduct from conduct

protected by the First Amendment. “Doing so would not alter the negligence mens rea

standard, thus a narrowing construction would not alleviate the statute’s chilling effect.”

Peterson, 936 N.W.2d at 922; see also Casillas, 2019 Minn. App. LEXIS 400, at *32-35

(stating that the “constitutional defect” in the challenged statute “stems from its lack of an

intent-to-harm requirement and its use of a negligence mens rea” and setting forth reasons

for why the court is not able to save it).

         The Harassment Statute is unconstitutionally overbroad.

III.     THE OFFICERS DO NOT ENJOY QUALIFIED IMMUNITY.

         To begin, qualified immunity does not protect a defendant against claims for

declaratory and injunctive relief, it does not apply to claims against a municipality, nor

does it apply to claims against a defendant in his official capacity. Cnty. of Sacramento v.

Lewis, 523 U.S. 833, 841, n.5 (1998) (noting that qualified immunity is unavailable “in a

suit to enjoin future conduct [or] in an action against a municipality”); Cannon v. City &

Cnty. of Denver, 998 F.2d 867, 876 (10th Cir. 1993) (“[T]here is no qualified immunity to

shield the defendants from claims [for declaratory and injunctive relief]”); Presbyterian

Church (U.S.A.) v. United States, 870 F.2d 518, 527 (9th Cir. 1989) (same); Hall v. Tollett,




14
   “In fact, the Supreme Court has disapproved of the practice by state courts of rewriting,
rather than adopting a reasonable limiting construction of, statutes and ordinances.” State
v. Crawley, 819 N.W.2d 94, 117 n.3 (Minn. 2012) (Stras, J., dissenting).
                                             - 35 -
    CASE 0:19-cv-02882-ADM-DTS Document 73 Filed 03/16/20 Page 36 of 39




128 F.3d 418, 430 (6th Cir. 1997) (“Qualified immunity . . . does not shield [the defendant]

from the claims brought against him in his official capacity.”).

       Further, the defense of qualified immunity does not shield Defendants Meyer and

Roepke from liability for violating Plaintiff’s clearly established rights. In Harlow v.

Fitzgerald, 457 U.S. 800 (1982), the Court stated the applicable standard as follows:

government officials are protected from personal liability and thus enjoy qualified

immunity only “insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.” Id. at 818. And

“[t]his is not to say that an official action is protected by qualified immunity unless the

very action in question has previously been held unlawful, but it is to say that in light of

pre-existing law the unlawfulness must be apparent.” Anderson v. Creighton, 483 U.S.

635, 640 (1987) (internal citation omitted). “The test focuses on the objective legal

reasonableness of an official’s acts, and the qualified immunity defense fails if the official

violates a clearly established right because ‘a reasonably competent public official should

know the law governing his conduct.’” Jones v. Coonce, 7 F.3d 1359, 1362 (8th Cir. 1993)

(quoting Harlow, 457 U.S. at 818-19). As the Supreme Court noted in Hope v. Pelzer, 536

U.S. 730, 741 (2002), “officials can still be on notice that their conduct violates established

law even in novel factual circumstances.”

       In Saucier v. Katz, 533 U.S. 194 (2001), the Court mandated a two-step sequence

for resolving government official’s qualified immunity claims. First, a court must decide

whether the facts alleged or shown by a plaintiff make out a violation of a constitutional

right. And second, if the plaintiff has satisfied this first step, the court must decide whether

                                             - 36 -
    CASE 0:19-cv-02882-ADM-DTS Document 73 Filed 03/16/20 Page 37 of 39




the right at issue was “clearly established” at the time of the defendant’s alleged

misconduct. Id. at 201; Baribeau v. City of Minneapolis, 596 F.3d 465, 474 (8th Cir. 2010);

Snider v. City of Cape Girardeau, 752 F.3d 1149, 1155 (8th Cir. 2014); see also Pearson

v. Callahan, 555 U.S. 223, 236 (2009) (stating that courts have discretion to “decid[e]

which of the two prongs of the qualified immunity analysis should be addressed first in

light of the circumstances in the particular case at hand”).

       Consequently, whether a right is “clearly established” is ultimately an objective,

legal analysis. As stated by the Supreme Court, “By defining the limits of qualified

immunity essentially in objective terms, we provide no license to lawless conduct.”

Harlow, 457 U.S. at 819 (emphasis added).

       As set forth above, the Court should have little difficulty rejecting the officers’

qualified immunity defense. Plaintiff’s First Amendment right to engage in her filming

activity without government interference was clearly established on August 27, 2019, when

the officers exercised their authority under color of law to chill and thus deny Plaintiff of

this right. See, e.g., Telescope Media Grp., 936 F.3d at 749-51 (confirming the clearly

established right to film under the First Amendment).

       In the final analysis, the officers’ threats were real; they were credible; and they had

the predictable effect of halting Plaintiff’s filming activity, thus depriving Plaintiff of her

clearly established right to film under the First Amendment. The officers do not enjoy

qualified immunity. See, e.g., Chestnut, 947 F.3d at 1090 (denying qualified immunity and

noting the “robust consensus of cases of persuasive authority,” including cases decided



                                            - 37 -
    CASE 0:19-cv-02882-ADM-DTS Document 73 Filed 03/16/20 Page 38 of 39




prior to the incident at issue, “suggest[ing that] the constitution protects one who records

police activity”).

                                     CONCLUSION

       Plaintiff respectfully requests that the Court deny the City Defendants’ motion.

                            Respectfully submitted,

                            MOHRMAN, KAARDAL & ERICKSON, P.A.

                            /s/ William F. Mohrman
                            William F. Mohrman, 168816
                            150 South Fifth Street, Suite 3100
                            Minneapolis, Minnesota 55402
                            Tel: (612) 465-0928
                            Fax: (612) 341-1076
                            mohrman@mklaw.com

                            AMERICAN FREEDOM LAW CENTER

                            /s/ Robert J. Muise
                            Robert J. Muise, Esq.* (MI P62849)
                            PO Box 131098
                            Ann Arbor, Michigan 48113
                            Tel: (734) 635-3756
                            Fax: (801) 760-3901
                            rmuise@americanfreedomlawcenter.org
                            *Admitted pro hac vice

                            Attorneys for Plaintiff




                                           - 38 -
    CASE 0:19-cv-02882-ADM-DTS Document 73 Filed 03/16/20 Page 39 of 39




                             CERTIFICATE OF SERVICE

       I hereby certify that on March 16, 2020, a copy of the foregoing was filed

electronically. Notice of this filing will be sent to all parties for whom counsel has entered

an appearance by operation of the court’s electronic filing system. Parties may access this

filing through the court’s system. I further certify that a copy of the foregoing has been

served by ordinary U.S. mail upon all parties for whom counsel has not yet entered an

appearance electronically: None.

                            AMERICAN FREEDOM LAW CENTER

                            /s/Robert J. Muise
                            Robert J. Muise, Esq.

                            Counsel for Plaintiff




                                            - 39 -
